Title: To Alexander Hamilton from Samuel Hodgdon, 23 November 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia 23d. November. 1799.
          
          I have received your two letters of the 18th. & 19th. instant. The accounts of the Clothing are Kept Regimentally, and in that way only we expect to settle them. The Clothing supplied the Officers mentioned in your letter must be accounted for by them to the Pay-master of the Regiment from whom they received it. We shall send the articles to the Pay-master, and charge them to the Regiment to which the Officers belong who received them.
          I will thank you to inform me what colour the Epaulets for the non-Commissioned Officers of the Cavalry are to be; as the uniform is materially altered I have supposed it likely the colour of the Epaulets might also be changed.
          I am, Sir, your most obedient Servant.
          
            Samuel Hodgdon
          
          General Alexr. Hamilton—
        